             Case 2:19-cv-00569-GMN-DJA Document 35 Filed 01/21/21 Page 1 of 6




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 Civil Division

 3 ANTHONY J. COPPOLINO
   Deputy Director
 4 Civil Division, Federal Programs Branch

 5 BENJAMIN T. TAKEMOTO
   (DC Bar # 1045253)
 6 Trial Attorney
   United States Department of Justice
 7 Civil Division, Federal Programs Branch
   P.O. Box 883, Ben Franklin Station
 8 Washington, DC 20044
   Tel: (202) 532-4252
 9 Fax: (202) 616-8460
   E-mail: benjamin.takemoto@usdoj.gov
10
   Attorneys for Defendant
11
                              IN THE UNITED STATES DISTRICT COURT
12                                 FOR THE DISTRICT OF NEVADA

13

14       OLIVER BRUCE MORRIS,
15
                            Plaintiff,
16                                                Case No. 2:19-cv-00569-GMN-DJA
               v.
17                                                    DEFENDANT’S UNOPPOSED
         DANIEL B. SMITH, in his official capacity as MOTION FOR EXTENSION OF TIME
18       Acting Secretary of State,1                  TO FILE A NOTICE OF APPEAL

19
                            Defendant.
20

21

22

23

24

25

26

27   1
    Daniel B. Smith became Acting Secretary of State on January 20, 2021, and is automatically substituted
28 as defendant for Michael R. Pompeo under Federal Rule of Civil Procedure 25(d).

              Defendant’s Unopposed Motion for Extension of Time, Morris v. Smith, No. 19-0569
           Case 2:19-cv-00569-GMN-DJA Document 35 Filed 01/21/21 Page 2 of 6




 1          Defendant Daniel B. Smith, in his official capacity as Acting Secretary of State, respectfully

 2 requests a twenty-eight day extension of time (i.e., until February 19, 2021) to file any notice of appeal of

 3 this Court’s Order and Judgment dated November 23, 2020, ECF Nos. 32, 33. At present, any notice of

 4 appeal is due this Friday, January 22, 2021. See Fed. R. App. P. 4(a)(1)(B)(iii). However, good cause

 5 exists to extend this deadline to February 19, 2021. See Fed. R. App. P. 4(a)(5)(A). The Solicitor General’s

 6 decision to authorize an appeal involves consultation with the Department of State and components within

 7 the Department of Justice. On January 20, 2021, due to the change in administration, there is new

 8 leadership at the Department of State and the Department of Justice. In this case, the deadline to file a

 9 notice of appeal falls just two days after the presidential transition, which leaves insufficient time for the
10 incoming administration to complete the process for deciding whether to appeal. The Government

11 therefore requests an extension of the deadline for filing a notice of appeal so that new officials in these

12 Departments have sufficient time to become familiar with the issues in this case. An extension of this

13 deadline should not prejudice Plaintiff, who has already received judgment in his favor. Indeed, the

14 Department of State has already provided Plaintiff with instructions on how to submit updated application

15 materials so that it may reconsider the application consistent with the Court’s November 23, 2020 order.

16 Counsel for Plaintiff has indicated that Plaintiff agrees to this request for an extension of time.

17          Accordingly, Defendant seeks a 28-day extension of the deadline to file any notice of appeal to

18 February 19, 2021.

19
            This is the first motion for extension of time to file a notice of appeal.
20
      Dated: January 21, 2021                            Respectfully Submitted,
21
                                                         BRIAN M. BOYNTON
22                                                       Acting Assistant Attorney General
                                                         Civil Division
23
                                                         ANTHONY J. COPPOLINO
24                                                       Deputy Director
                                                         Civil Division, Federal Programs Branch
25

26                                                BENJAMIN T. TAKEMOTO
                                                  (DC Bar # 1045253)
27                                                Trial Attorney
                                                  United States Department of Justice
28                                                Civil Division, Federal Programs Branch
                                                  P.O. Box 883, Ben Franklin Station
             Defendant’s Unopposed Motion for Extension of Time, Morris v. Smith, No. 19-0569
                                                   1
     Case 2:19-cv-00569-GMN-DJA Document 35 Filed 01/21/21 Page 3 of 6




 1                                          Washington, DC 20044
                                            Tel: (202) 532-4252
 2                                          Fax: (202) 616-8470
                                            E-mail: benjamin.takemoto@usdoj.gov
 3
                                            Attorneys for Defendant
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Defendant’s Unopposed Motion for Extension of Time, Morris v. Smith, No. 19-0569
                                            2
           Case 2:19-cv-00569-GMN-DJA Document 35 Filed 01/21/21 Page 4 of 6




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on January 21, 2021, I electronically filed and served the foregoing Motion

 3 for Extension of Time with the Clerk of the Court for the United States District Court for the District of

 4 Nevada using the CM/ECF system.

 5
                                                       BENJAMIN T. TAKEMOTO
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            Defendant’s Unopposed Motion for Extension of Time, Morris v. Smith, No. 19-0569
                                                  3
          Case 2:19-cv-00569-GMN-DJA Document 35 Filed 01/21/21 Page 5 of 6




 1                              THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 2

 3
     OLIVER BRUCE MORRIS,
 4

 5                         Plaintiff,
                                                    Case No. 2:19-cv-00569-GMN-DJA
 6          v.
                                                    [PROPOSED] ORDER
 7   DANIEL B. SMITH, in his official capacity as
     Acting Secretary of State,
 8

 9                         Defendant.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                               [Proposed] Order, Morris v. Smith, No. 19-0569
           Case 2:19-cv-00569-GMN-DJA Document 35 Filed 01/21/21 Page 6 of 6




 1          For the reasons stated in Defendant’s Unopposed Motion for an Extension of Time to File a Notice

 2 of Appeal, the Court grants that motion. Defendant has until February 19, 2021 to file any notice of appeal

 3 regarding this Court’s Order and Judgment dated November 23, 2020, ECF Nos. 32, 33.

 4

 5                                                    IT IS SO ORDERED.
 6                                                                21 day of January, 2021
                                                      Dated this ____
 7

 8
                                                      ___________________________
 9
                                                      Gloria M. Navarro, District Judge
10                                                    UNITED STATES DISTRICT COURT

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                [Proposed] Order, Morris v. Smith, No. 19-0569
                                                     1
